McFadden, Judge.
Appellant Holiday Hospitality Franchising, Inc. (Holiday) is a judgment creditor of Appellee Thomas F. Noons. See Noons v. Holiday Hospitality Franchising, Inc., 307 Ga. App. 351 (705 SE2d 166) (2010). Holiday now contends that Noons has been “using sham corporations” to hide his assets. Holiday seeks the equitable remedy known as outsider reverse piercing of the corporate veil.
As Holiday acknowledges, however, our Supreme Court has “reject[ed] reverse piercing, at least to the extent that it would allow an ‘outsider,’ such as a third-party creditor, to pierce the veil in order to reach a corporation’s assets to satisfy claims against an individual corporate insider.” Acree v. McMahan, 276 Ga. 880, 881 (585 SE2d 873) (2003). Citing Acree, the trial court denied Holiday’s post-judgment motion seeking that remedy; and Holiday appealed to this court.
We transferred the case to our Supreme Court on the basis that reverse piercing is an equitable doctrine. See id., citing Estate of Daily v. Title Guaranty Escrow Svc., 178 B.R. 837, 845 (III) (D. Haw. 1995). The Supreme Court returned it to us holding, “Whether and to what extent Aeree applies in this case is a legal question that the Court of Appeals has jurisdiction to consider.”
*71Decided September 30, 2013
Fried & Bonder, Scott L. Bonder, for appellant.
Steven W. Hardy, for appellee.
Holiday’s arguments on appeal are that Georgia public policy requires a fraud exception to Aeree and that Georgia should create a narrow exception to Aeree to allow outsider reverse piercing of the corporate veil in single shareholder corporations that are alter egos or frauds.
We hold that Aeree applies in this case, and we hold that the extent of its application is that it mandates that the judgment of the trial court be affirmed. Beyond that, our jurisdiction is confined to recognition that, as Aeree is a Supreme Court decision, we are without authority to alter or amend it. Bickford v. Nolen, 142 Ga. App. 256, 262 (1) (235 SE2d 743) (1977).

Judgment affirmed.


Barnes, P. J., and Boggs, J., concur.